Title: To James Madison from Jacquelin Ambler, 18 October 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Virga. Richmond 18: Octo. 1782
I am enabled to make you another Remittance by this Mail of £130, as you will find in the inclosed first Bill of David Ross &co. on John Ross Esqr. I could not get them at a shorter sight than 20. Days, but I hope this will make no material difference. This sum makes up £310. sent you, for which Warrts. have been taken out of the Auditors Office at different times & debited to you on Account. the like sum has been paid to the Orders or set apart for each of the other Gentlemen of the Delegation. I hope I shall be able to make an addition in two or three weeks. The Auditors still insist that they are not authorized to fix the Rates of Depreciation on the Paper Money paid you at the different Periods they expect this will be done by the Delegates & whatever appears to be the bal. on their state of the Accounts will be so passed in the Books of their Office.
Mr. Jameson will be much obliged to you to inform Colo. John Jameson that you have a Bill for One hundred Dollars to be applied to his use & to negotiate the inclosed for him. I am obliged to leave Town for some Days. Mr. Webb I hope will forward the Papers
I am Dr Sir Yrs
J. A.
